By the Court,

Smith, J.
This was an action brought under chapter 177 of the Revised Statutes of 1859, entitled “ Of forcible entries and unlawful detainers.”
Chapter 88 of the Revised Statutes of 1849 has no relation to the jurisdiction. of justices of the peace, as prescribed *165therein, to cases wherein the title to land may come in question, comprised within chapter 117.
The constitution prescribes the jurisdiction of justices of the peace as follows: “The justices thus elected shall have such civil and criminal jurisdiction as shall be prescribed by law.5’
It was competent for the legislature to confer the jurisdiction given by chapter 117. In these cases of forcible entries and unlawful detainer, nothing is more frequent than for title in some form to be brought in question. Under our old territorial organic act, which operated as a constitution for the territory, it was not competent for the legislature to invest justices of the peace with any jurisdiction of 'cases wherein the title to land might come in question. But the constitution of the State has given a larger discretion to the State legislature in this behalf. The legislature has seen fit in their discretion to give to these judicial officers jurisdiction in a special proceeding, distinct and apart from their ordinary course of judicial procedure, viz: In the act “ concerning forcible entries and unlawful detainers.” Hence their jurisdiction in the latter class of cases, peculiar and special must not be measured by the prescriptions of the former acts, which are general. The restriction of their powers under chapter 117 to the limitations of chapter 88 would strip the former of its vital energies, and in effect nullify its provisions. We cannot perceive the necessity of further discussion of the question involved in this appeal. The court below undoubtedly erred in dismissing the case for the reason assigned, and the judgment thereof must be reversed.
Judgment reversed with costs.